Exhibit 10.47

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

EXTENDED JOINT DEVELOPMENT AGREEMENT

This Joint Development Agreement (“the Agreement”) is effective as from
November 15, 2009 by and between:

Philips Medical Systems Nederland B.V. a private company with limited liability
and a Philips Healthcare company, having its registered office and its principal
place of business at Veenpluis 4-6, 5684 PC, Best, The Netherlands, (hereinafter
referred to as “Philips”),

and

Hansen Medical Inc, having its registered office in 380 N. Bernardo Avenue, CA
94043, Mountain View, USA (hereinafter referred to as “Hansen”),

Hansen and Philips hereinafter also collectively referred to as “the Parties”
and individually as “a Party”.

WHEREAS, the Philips’ group of companies has for many years been engaged in the
research, development, manufacture and sale of medical devices such as the
Allura Xper FD series of Cath lab systems; and has acquired valuable know-how
and expertise therein, and owns certain intellectual property rights relating to
X-ray based imaging;

WHEREAS, Hansen is engaged in the research, development, manufacture and sale of
medical devices such as robotic catheter guidance systems and has acquired
valuable know-how and expertise related thereto, and owns certain intellectual
property relating thereto;

WHEREAS, on September 1st, 2008 the Parties entered into a Joint Development
Agreement and a Cooperation Agreement covering the development of suitable
technical interfaces between Hansen’s Sensei System and certain imaging and
medical data management systems of Philips,

WHEREAS, the Parties entered into a non-binding term sheet with maturity date of
September 15, 2009, containing terms according to which they wish to cooperate
on the development of a vascular flexible robotics platform.

WHEREAS, the Parties wish to lay down the terms and conditions governing such
cooperation and the exploitation of the results, including, without limitation,
the rules governing the ownership and (licensed) use of intellectual property
rights.



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

 

1. Definitions

The following terms when used in this Agreement shall have the respective
meanings ascribed thereto below:

“Acceptance Criteria” shall mean the objective measure of successful completion
of a task or engagement or a portion thereof, in particular the measures for
successful completion of a Milestone or Deliverable, as agreed between the
Parties in the Project Description.

“Associated Company (ies)” shall mean any one or more business entities, which
is (are) directly or indirectly: (i) owned or controlled by Philips or Hansen,
(ii) owning or controlling Philips or Hansen, or (iii) owned or controlled by
the business entity owning or controlling Philips or Hansen, at the relevant
time. For the purposes of this definition, a business entity shall be deemed to
own and/or to control another entity if more than 50% (fifty per cent) of the
voting stock of the latter business entity, ordinarily entitled to vote in the
election of directors (or, if there is no such stock, more than 50% (fifty per
cent) of the ownership of or control in the latter business entity) is held by
and consolidated in the annual accounts of the owning and/or controlling
business entity. However, only with respect to Hansen, “Associated Company
(ies)” does not include any entity that meets the foregoing definition because a
Change of Control occurs or occurred with respect to a Party after the date of
this Agreement.

“Background Intellectual Property Rights” shall mean any and all Intellectual
Property Rights: (a) which are owned or controlled by a Party or any of its
Associated Companies at the Effective Date or (b) in respect of which ownership
or control is acquired by a Party or any of its Associated Companies during the
Term of this Agreement as a result of: (i) activities conducted outside the
framework of the Project or (ii) any transaction with a third party.

For the avoidance of doubt it is agreed that Background Intellectual Property
Rights includes [****].

“Change of Control” means, with respect to a Party, the occurrence of any of the
following events: (a) any consolidation or merger of such Party with or into any
other entity in which the holders of such Party’s outstanding shares immediately
before such consolidation or merger do not, immediately after such consolidation
or merger, retain stock representing a majority of the voting power of the
surviving entity or stock representing a majority of the voting power of an
entity that is, or wholly owns, directly or indirectly, the surviving entity;
(b) the sale, transfer or assignment of securities of such Party representing a
majority of the voting power of all of such Party’s outstanding voting
securities to an acquiring party or group; or (c) the sale of all or
substantially all of such Party’s assets; or (d) the sale or transfer of
substantially all the assets and activities of a Party substantially relevant to
the cooperation between the Parties as set forth in this Agreement.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 2 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

“Confidential Information” shall mean Information (i) that is marked or labeled
“Confidential”, “Secret” or the like at the moment of disclosure or, in case of
oral Information, is identified as confidential and confirmed in writing within
20 days after disclosure thereof; or (ii) of which the confidential nature is
reasonably apparent.

“Creation” shall mean an invention or any other subject matter capable of
protection by Intellectual Property Rights, which invention is made or subject
matter is generated either solely by a Party and/or any of its Associated
Companies or jointly by the Parties and/or their respective Associated Companies
during the Term of this Agreement and within the framework of the Project.

“Deliverable(s)” shall mean a deliverable(s) as specified in the Project
Description.

“Effective Date” shall mean the date first written above.

“Foreground Intellectual Property Rights” shall mean any and all Intellectual
Property Rights to any Creation.

“Information” shall mean any and all drawings, specifications, photographs,
samples, models, processes, procedures, instructions, software, reports, papers,
and any other technical and/or commercial information, data and documents of any
kind, including oral information.

“Intellectual Property Rights” shall mean patents, utility certificates, utility
models, industrial design rights, copyrights, database rights, know-how,
semiconductor IC topography rights and all registrations, applications,
renewals, extensions, combinations, divisions, continuations or reissues of any
of the foregoing.

“Medical Robotics” means the application of robotic technology in
transcutaneous, endoluminal, and/or invasive procedures. For the avoidance of
doubt it is agreed that this does not include the use of robotics in medical
non-invasive procedures, entirely outside of the human body (e.g. positioning
ultrasound sensors on the skin).

“Milestone(s)” shall mean one or more phases of the Project, as specified in the
Project Description.

“Open License Terms” shall mean terms in any license agreement or grant that
require as a condition of use, modification and/or distribution of a work
(i) the making available of source code, design descriptions or other materials
preferred for modification, or (ii) the granting of permission for creating
derivative works, or (iii) the granting of a royalty-free license to any party
under Intellectual Property Rights regarding the work and/or any work that
contains, is combined with, requires or otherwise is based on the work.

“Open Source Software” shall mean any software that is licensed under Open
License Terms.

 

Page 3 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

“Project” shall mean the joint development and exploitation program between the
Parties as set out in the Project Description.

“Project Description” shall mean the document(s) attached hereto as Annex 1,
describing the organization and technical details of the Project, which may
include, without limitation (i) a precise description of the scope and/or field
of use of the Project; (ii) appropriate procedures to assure timely and
appropriate coordination of efforts and resources, such as, among other things,
appropriate estimated targets and/or Milestones for any contemplated
Deliverables to be signed off in writing by the Parties in accordance with
Acceptance Criteria; (iii) the Time Schedule; (iv) the composition of the
Steering Committee and Working Group(s); and (v) Project status tracking,
reporting, testing; as may be amended by the Parties from time to time during
the Term of this Agreement in accordance with its provisions. The Project
Description may also contain details of any arrangement between the Parties
regarding (co-)marketing and sales or any other aspect of exploitation of the
Vascular System and any other result of the Project.

“Submission” shall mean any submission or disclosure of, or reference to,
Information by a Party or any of its Associated Companies during the Term of
this Agreement and within the framework of the Project.

“Term” shall have the meaning set forth in Clause 13.1.

“Time Schedule” shall mean the schedule for the Project, as specified in the
Project Description.

“Vascular System” means the vascular robotics platform, together with all
associated catheters (unless explicitly mentioned otherwise), that will be
developed by Hansen with support of Philips as described in and subject to the
terms of this Agreement. For the avoidance of doubt, it is agreed that Vascular
System will not include Hansen’s Sensei system or any system used for
endoluminal, cardiac or other non-vascular procedures.

“Working Group” shall mean the body referred to in Clause 3.1.

 

2. Scope of the Project, intention for further negotiations and exclusivity

 

2.1 Hidden text – please don’t delete

 

2.1.1 Subject to the provisions of this Agreement, the Parties will cooperate on
the joint development of the Vascular System, in accordance with the Project
Description.

 

2.1.2 Philips will be entitled to a System Sales Fee and a Catheter Sales Fee,
as such terms are defined below (System Sales Fee and Catheter Sales Fee
together also described as “Sales Fee”), provided that the total of Sales Fees
to be paid to Philips will not exceed the amount of [****] the total of all
payments made by Philips to Hansen hereunder, including the Termination Fee, if
any, as well as including the value (if agreed upon in writing between the
parties in advance) of any mutually agreed upon in kind contributions, if any.

Philips will have no right to any Sales Fees for systems sold and delivered to
the end customer after [****] from date of first commercial shipment of the
Vascular System.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 4 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

2.1.3 The System Sales Fees hereunder will be [****] per Vascular System
(excluding catheters) invoiced to the end customer, provided that no System
Sales Fee will be due for systems that are delivered to customers only to
replace a Vascular System (for warranty or service reasons) for which
appropriate System Sales Fee was already awarded to Philips.

 

2.1.4 The Catheter Sales Fee hereunder will be [****] per catheter [****] sold
for use with the Vascular System for vascular application and invoiced to the
end customer, provided that no Catheter Sales Fee will be due for catheters that
are delivered to customers only to replace catheters (for warranty or service
reasons) for which appropriate Catheter Sales Fee was already awarded to
Philips.

 

2.1.5 The total of Sales Fees due will be calculated and paid to Philips within
30 days after the end of each quarter, based upon a list of invoiced Vascular
Systems and catheters to be provided by Hansen.

 

     In calculating and reporting the total of Sales Fees due for each quarter,
the Parties will only consider Vascular Systems and catheters sold for which
Hansen has actually invoiced the end customer during the previous quarter.

 

2.1.6 Philips shall have the right to retain an independent auditor of national
standing in the US under reasonable non-use and non-disclosure obligations to
audit the records relevant to accuracy of payments made under this Section 2.1
at Hansen’s headquarters [****], upon Philips’ prior written notice to Hansen,
during normal business hours and without material disruption to Hansen’s normal
business operations.

 

2.2 This Agreement will not limit either Party in any way to enter into
agreements with third parties with the same or similar scope throughout the Term
of this Agreement.

 

2.3 Notwithstanding the previous section 2.2, the Parties intend to negotiate
after the Effective Date of this Agreement about the following aspects related
to the subject matter of this Agreement:

 

   In kind contributions by Philips or Hansen to the Project such as, without
limitation, use of Philips’ clinical and technical expertise and resources
and/or use of [****]. In view of the Parties’ mutual intention to thus further
investigate and negotiate possibilities for intensifying their relationship,
Hansen acknowledges and agrees not to enter into agreements with third parties
with the same or similar scope throughout a term of 3 months after the Effective
Date of this Agreement. “Same or similar scope” for this clause means an
agreement for joint development of an entire vascular robotic system similar to
the Vascular System.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 5 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

3. Organization

 

3.1 Each Party shall appoint an Executive Sponsor. The initial Executive
Sponsors are:

 

   Philips: [****]

 

   Hansen: [****]

 

   Either Party may replace its Executive Sponsor at any time upon written
notice to the other Party. The responsibility of the Executive Sponsors shall be
(i) to establish executive level communication between the Parties; (ii) ensure
cooperation between the Parties in line with their general and mutual strategy;
and (iii) mediate disputes, as contemplated in section 21 below.

 

3.2 The Project shall be managed by the Steering Committee consisting of
initially 1 representative of each Party, identified in the Project Description,
and shall be conducted through one or more Working Groups consisting of
employees of each of the Parties, as specified in the Project Description.

 

3.3 The Steering Committee shall be responsible for:

 

  (i) the overall supervision of the Project and all necessary decisions and/or
approvals in respect of major Project items, including, without limitation,
items relating to planning, resources, Milestones and the Time Schedule;

 

  (ii) the approval of any Submission containing software subject to Open
License Terms, as set forth in Clause 10;

 

  (iii) the determination that a Milestone has been completed in accordance with
the Project Description and the Acceptance Criteria;

 

  (iv) the approval of any changes or modifications in the Project or Project
Description.

 

   All decisions or approvals of the Steering Committee shall be taken
unanimously, and shall be recorded in writing in the minutes of each meeting,
which shall be promptly distributed to each Party. If the Steering Committee
fails to reach unanimity regarding an issue, such failure will be deemed a
dispute under this Agreement and will be resolved in accordance with the dispute
resolution provision of this Agreement. The Steering Committee shall meet as
often as necessary. Meetings may take place upon the request of either of the
Parties.

 

3.4 One or more Working Groups shall be composed of the employees representing
Philips and Hansen respectively, as identified in the Project Description. The
replacement of a Party’s Working Group member by another employee representing
such Party shall require the prior notification in writing by such Party’s
representative(s) within the Steering Committee to the other Party. The Working
Group(s) shall be responsible for carrying out the Project and shall report to
the Steering Committee on the progress of their work on a regular basis.

 

3.5 Unless otherwise confirmed by the Steering Committee, all costs and expenses
incurred by either Party in connection with the Project, including without
limitation, traveling and lodging expenses of the Party’s employees, shall be
borne by such Party.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 6 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

4. Milestones and Time Schedule

 

4.1 The Parties confirm their commitment to use their reasonable efforts to
cooperate with the intent that the Milestones and Time Schedule will be met in
accordance with the Project Description. In the event that either Party foresees
that it will not be able to (i) timely meet a Milestone or (ii) timely deliver a
Deliverable or (iii) perform any other material obligation in connection with
this Agreement or the Project Description, it shall promptly notify the other
Party thereof. In the event that any material delay in the Time Schedule occurs
or is likely to occur, the Steering Committee shall meet to determine an
appropriate period of extension of the Project or any other appropriate
solution.

 

4.2 In the event that the Steering Committee determines that a Milestone has not
been completed in accordance with the Project Description, the Parties shall use
their reasonable endeavours to reach such Milestone as quickly as reasonably
possible, each at its own cost and expense.

 

5. Ownership of Intellectual Property Rights

 

5.1 All right, title and interest in and to any and all Background Intellectual
Property Rights shall remain solely and exclusively with the respective Party or
its Associated Companies or its third party suppliers, as the case may be.

 

5.2 Without prejudice to the provisions of Clauses 5.3, 5.4, 5.5 and 5.6, all
right, title and interest in and to Foreground Intellectual Property Rights
shall vest in the Party or its Associated Companies whose employee(s) made the
Creation resulting in such Foreground Intellectual Property Rights.

 

5.3 In the event that either Party is of the opinion that the Parties (or their
respective Associated Companies) have jointly made a Creation, it shall notify
the intellectual property department (or, if there is no such department, the
designated employee having responsibility for intellectual property matters) of
the other Party thereof within 90 days of the creation thereof, in accordance
with the provisions of Clause 14.

 

   For the purpose of this Agreement, a Creation will be deemed to have been
made jointly by the Parties (or their respective Associated Companies) only when
employees of both Parties (or respective Associated Companies of both Parties)
are, during the Term of this Agreement and within the scope of the Project,
joint inventors or joint authors of the Creation as determined in accordance
with applicable law.

 

Page 7 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

5.4 If a Creation has been made jointly by the Parties (or their respective
Associated Companies), title in and to such Creation as well as in and to the
Foreground Intellectual Property Rights therein shall be jointly owned by the
Parties (or their relevant Associated Companies) and each joint owner shall have
an equal, undivided interest in and to such joint Creation as well as in and to
such Foreground Intellectual Property Rights in all countries.

 

   Upon the confirmation by the intellectual property department (or, if there
is no such department, the designated employee having responsibility for
intellectual property matters) of each of the Parties, the Parties shall enter
into good faith discussions in order to agree on an appropriate course of action
for filing applications for Foreground Intellectual Property Rights in such
joint Creation, including the decision as to which Party is to be entrusted with
the preparation, filing and prosecution of such applications and in which
countries of the world such applications for Foreground Intellectual Property
Rights are to be filed. The filing of any applications for Foreground
Intellectual Property Rights on joint Creations shall require mutual agreement
between the Parties. Save as otherwise explicitly provided herein, all costs
related to applications for Foreground Intellectual Property Rights in joint
Creations and Foreground Intellectual Property Rights resulting from such
applications shall be shared equally between the Parties or their relevant
Associated Companies.

 

   In the event that one of the Parties confirms in writing that it is not
interested in filing any application for a Foreground Intellectual Property
Right on a joint Creation, that Party shall assign its rights in such joint
Creation to the other Party and the other Party or any of its Associated
Companies shall be entitled to file or have filed such application in its own
name and at its own expense and shall be the sole owner of any resulting
Foreground Intellectual Property Rights subject to a transferable,
non-exclusive, perpetual, irrevocable, royalty-free and fully paid-up license,
with the right to grant sub-licenses only in connection with the license of
other Intellectual Property Rights (and not on a standalone basis), for the
lifetime of the Foreground Intellectual Property Right(s) concerned in favour of
the Party who was not interested in filing such application as well as such
Party’s Associated Companies to fully exercise and exploit the joint Creation
and such Foreground Intellectual Property Right(s), which license is hereby
granted and effective without any further action.

 

  

In the event that one of the Parties (“the First Party”) wishes to file an
application for a Foreground Intellectual Property Right on a joint Creation in
or for a country or territory in or for which the other Party does not wish to
file in its own name, the First Party or any of its Associated Companies shall
be entitled to file or have filed such application in or for such country or
territory in its own name and at its own expense and shall be the sole owner of
any resulting Foreground Intellectual Property Rights subject to a transferable,
non-exclusive, perpetual, irrevocable, royalty-free and fully paid-up license,
with the right to grant sub-licenses only in connection with the license of
other Intellectual Property Rights (and not on a

 

Page 8 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

 

standalone basis), for the lifetime of the Foreground Intellectual Property
Right(s) in or for the country or territory concerned in favour of the Party who
was not interested in filing such application in or for such country or
territory as well as such Party’s Associated Companies to fully exercise and
exploit the joint Creation and such Foreground Intellectual Property Right(s),
which license is hereby granted and effective without any further action.

 

   In the event that one of the joint owners of a Foreground Intellectual
Property Right or an application for a Foreground Intellectual Property Right on
a joint Creation wishes to discontinue the payment of its share of the
maintenance fees or other costs in any particular country or territory, the
other owner may take over the payment of such share. The owner discontinuing to
pay its share for one or more countries or territories shall forthwith
relinquish to the other owner who continues such payments, its title to and
interest in such jointly owned Foreground Intellectual Property Right for the
countries or territories concerned, subject, however, to the retention of a
transferable, non-exclusive, perpetual, irrevocable, royalty-free and fully
paid-up license, with the right to grant sub-licenses only in connection with
the license of other Intellectual Property Rights (and not on a standalone
basis), for the lifetime of the Foreground Intellectual Property Right in or for
the countries or territories concerned in favour of the relinquishing owner as
well as such owner’s Associated Companies to fully exercise and exploit the
joint Creation and such Foreground Intellectual Property Right(s), which license
is hereby granted and effective without any further action. Upon such
abandonment (and except for permitted sublicenses, the relinquishing owner shall
no longer have the right to grant licenses to third parties under such
Foreground Intellectual Property Right for the countries or territories
concerned, provided that the discontinuation of such right to grant licenses
shall not affect any licenses previously granted to third parties under such
Foreground Intellectual Property Right.

 

5.5 Without the consent of and without accounting to the other owner, each of
the joint owners and its Associated Companies shall have the transferable
(subject to the next paragraph) right (i) to make, have made, use, lease, sell
or otherwise dispose of any Creation protected by (and to otherwise exercise and
exploit) any jointly owned Foreground Intellectual Property Right, and (ii) to
grant non-exclusive licenses under such jointly owned Foreground Intellectual
Property Right.

 

   Subject to the rights and obligations of each of the joint owners under this
Clause 5 (to which any transferee of an interest in the jointly owned Foreground
Intellectual Property must agree), each of the joint owners shall have the right
to assign its rights and interest in any jointly owned Foreground Intellectual
Property Right to an Associated Company or to an acquirer of the applicable
Foreground Intellectual Property or of all (or a part of) the joint owner’s
business.

 

5.6

Each joint owner shall have the right to bring an action for infringement of any
jointly owned Foreground Intellectual Property Right only with the prior written
consent of the other owner. Such consent may only be withheld if such
infringement action would be prejudicial to the other owner’s commercial
interests as can be demonstrated to the reasonable satisfaction of the joint
owner wishing to bring such infringement action.

 

Page 9 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 



6. Licenses under Intellectual Property Rights

 

6.1 Intellectual Property Rights License for Project.

 

   Each Party hereby grants and shall cause its Associated Companies to grant to
the other Party and the other Party’s Associated Companies a non-exclusive,
non-transferable, world-wide, royalty-free license, without the right to grant
sub-licenses, under any and all Intellectual Property Rights owned or controlled
by that Party or its Associated Companies, solely for the purpose of performing
development activities necessary for the Project during the Term of this
Agreement and in accordance with the provisions of this Agreement and the
Project Description.

 

6.2 Foreground Intellectual Property Rights License for Commercial Exploitation.

 

   Each Party hereby grants and shall cause its Associated Companies to grant to
the other Party and the other Party’s Associated Companies a non-exclusive,
non-transferable, irrevocable, world-wide, royalty-free and fully paid-up
license, without the right to grant sub-licenses, under any and all Foreground
Intellectual Property Rights solely owned by it or its Associated Companies.

 

6.3 [Intentionally omitted]

 

6.4 Notwithstanding anything to the contrary contained in this Agreement, no
licenses are granted pursuant to this Clause 6 by either Party under Background
Intellectual Property Rights.

 

6.5 The termination of this Agreement by either Party pursuant to the provisions
of Clause 13.2, Clause 13.3 or Clause 13.5 shall not affect the obligation of
the other Party to grant licenses as provided in this Clause 6.

 

7. Software

 

7.1 Where the results of the Project include software and either Party
distributes such software (that constitutes or embodies Foreground Intellectual
Property that is not solely owned by the other Party and/or its Associated
Companies) in accordance with the provisions of this Agreement, such Party
shall:

 

  (i) ensure that all third parties to whom such software is distributed shall
be bound by appropriate undertakings preventing such third parties, to the
maximum extent permitted by applicable law, from carrying out any act of reverse
engineering or decompilation in relation to the software and obliging such third
parties to apply relevant copyright notices, both in on-screen display on
packaging, and otherwise as instructed by the relevant party; and

 

Page 10 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

  (ii) take reasonable measures to ensure that the source code of the software
shall remain confidential between the Parties.

 

8. Confidentiality

 

8.1 The Parties acknowledge that in connection with the Project, they may
receive Information that contains valuable information, know-how and/or trade
secrets of the disclosing Party that the disclosing Party considers to be
proprietary and/or confidential.

 

8.2 Save as expressly provided otherwise in this Agreement, for a period of
[****] from the date of receipt of any Confidential Information from the other
Party, the receiving Party shall not use or disclose such Confidential
Information (except disclosure to its employees with a need to know for purposes
of this Agreement) and shall keep such Confidential Information strictly
confidential by employing adequate procedures for safeguarding Confidential
Information at least as rigorous as the receiving Party employs for its own
confidential information.

 

8.3 The confidentiality obligations under this Agreement shall not apply to
Confidential Information of which the receiving Party can demonstrate by means
of dated documentation that such Confidential Information: (i) was already in
the public domain at the time it was disclosed or subsequently enters the public
domain through no fault of the receiving Party; (ii) was known to the receiving
Party or in its possession prior to receipt of such Confidential Information,
(iii) was developed by the receiving Party independently and without use of
Confidential Information provided by the disclosing Party under this Agreement
and without any breach of this Agreement; or (iv) was lawfully received by the
receiving Party on a non-confidential basis from a third party who was not bound
by a similar obligation of confidentiality in relation to the Confidential
Information.

 

   In the event that, in connection with any legal proceeding or investigation
by a competent court or governmental or administrative authority, either Party
(or any of its representatives) is required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information received under this
Agreement, such Party shall provide the other Party with prompt notice of such
request(s) so that the other Party may seek an appropriate protective order or
other appropriate remedy. In the event that such protective order or other
remedy is not obtained promptly or in the event that the other Party grants a
waiver hereunder, the Party concerned may furnish that portion (and only that
portion) of the Confidential Information which, in the written opinion of that
Party’s legal counsel, the Party concerned is legally compelled to disclose and
will exercise its best efforts to obtain an order or other adequate assurance
that such Confidential Information will be treated confidentially.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 11 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

   Notwithstanding the foregoing, the Party may disclose that portion (and only
that portion) of the Confidential Information, which, in the written opinion of
its legal counsel, the Party is legally required to disclose in order to comply
with applicable law.

 

8.4 The Parties acknowledge the confidential nature of their relationship and
this Agreement and neither Party shall disclose the existence or the contents of
their relationship or this Agreement without obtaining the prior approval of the
other Party in writing, save as required by applicable law or by either Party in
connection with the enforcement of its rights hereunder or on a confidential
basis to potential investors or acquirors. Any breach by either Party of any of
its confidentiality obligations under this Clause 8 shall not affect any right
or remedy to which the non-breaching Party would be entitled at law absent this
Agreement.

 

9. Open License Terms and Open Source Software

   [Intentionally left blank]

 

10. No Warranty

 

10.1 WITHOUT PREJUDICE TO THE PROVISIONS OF CLAUSE 8, ANY AND ALL INFORMATION
(AND ANYTHING ELSE) AS MAY BE DISCLOSED OR PROVIDED BY EITHER PARTY TO THE OTHER
PARTY IN CONNECTION WITH THE PROJECT AND THE PROJECT DESCRIPTION OR THIS
AGREEMENT SHALL BE ON AN “AS IS” BASIS, WITHOUT ANY REPRESENTATION OR WARRANTY
WHATSOEVER. ANY AND ALL WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, BUT NOT LIMITED TO ANY AND ALL WARRANTIES RELATED TO MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, ABSENCE OF ERRORS AND/OR BUGS, ACCURACY OR
COMPLETENESS OF RESULTS, VALIDITY, SCOPE OR NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHT, ARE EXPRESSLY DISCLAIMED.

 

Page 12 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

11. Limitation of Liability

 

11.1 Except for a breach of confidentiality obligations, neither Party shall be
liable to the other Party, its employees, directors, shareholders, agents or any
third party for any indirect or consequential, incidental, punitive or special,
damages (including, but not limited to, damages for business interruption or for
personal injury) arising out of or in any way related to or in connection with
this Agreement, even if the other Party has been advised of the possibility of
such damages.

 

   Save for breaches of confidentiality and save for failure to make payment
hereunder, save for third party intellectual property rights infringement, in
the event that any court of competent jurisdiction renders judgment against
either Party, in no event shall such Party’s aggregate liability to the other
Party in connection with this Agreement exceed the amount of [****]

 

12. Force Majeure

 

12.1 In the event that the performance by either Party of any of its obligations
under this Agreement and/or the Project Description is prevented, restricted,
delayed or interfered with by any circumstances beyond the reasonable control of
that Party or its contractors, then that Party shall, upon giving prompt notice
to the other Party specifying the circumstances and obligations concerned, be
excused from such performance to the extent of such prevention, restriction,
delay or interference, provided that the Party so affected shall endeavour to
overcome the circumstances causing the non-performance and shall give prompt
notice to the other Party as soon as the performance of its obligations can be
resumed.

 

12.2 In the event that the period of prevention, restriction, delay or
interference mentioned in Clause 12.1 continues or can reasonably be expected to
continue for more than 3 consecutive months, each Party shall be entitled to
terminate this Agreement to the extent not yet executed, and neither Party shall
be liable to the other Party by virtue of such termination.

 

13. Term and Termination

 

13.1 This Agreement shall enter into force on the Effective Date and remain in
force until Project completion or April 1, 2012, whichever comes first and
unless terminated earlier in accordance with the provisions of this Clause 13 or
upon mutual agreement between the Parties (“the Term”). In the event that any
governmental approval is required in relation to the conclusion and/or
performance of this Agreement, the Parties shall endeavor to obtain such
approval.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 13 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

13.2 Each Party may terminate this Agreement at any time by means of a written
notice to the other Party in the event that the other Party fails to perform any
material obligation under this Agreement and such failure is not materially
remedied within 30 days (or 90 in the case of an engineering or development
failure) after receipt of a notice specifying the nature of such failure and
requiring it to be remedied. Such right of termination shall not be exclusive of
any other surviving provisions, remedy or means of redress to which the
non-defaulting Party may be lawfully entitled and all such remedies shall be
cumulative.

 

   For the avoidance of doubt, the Parties agree that any substantial failure to
meet any Milestone or the Time Schedule, as described in the Project Description
or otherwise described in this Agreement, will be deemed a breach of a material
obligation solely for the purpose of this clause 13.2, and provided that there
will be no remedy for Philips or liability of Hansen other than Philips’ right
to terminate for substantial failure to meet any Milestone or the Time Schedule.

 

13.3 Each Party may terminate this Agreement forthwith by means of a written
notice to the other Party and without Termination Fee in the event that: (i) a
creditor or other claimant takes possession of, or a receiver, administrator or
similar officer is appointed over any of the assets of the other Party; or
(ii) the other Party makes any voluntary arrangement with its creditors or
becomes subject to any court or administration order pursuant to any bankruptcy
or insolvency law; or (iii) a Change of Control occurs in relation to either
Party.

 

13.4 The obligations of the Parties under this Agreement that by their nature or
otherwise would continue beyond the expiration or termination of this Agreement,
including those concerning confidentiality, warranty and liability as well as
those mutual obligations to grant licenses that are not affected by early
termination, shall survive expiration or earlier termination of this Agreement,
regardless of the reason or background of such termination. For the avoidance of
doubt, if this agreement is early terminated, Philips’ future entitlement to
Sales Fees shall continue to be binding upon Hansen after termination regardless
of the reason or background of such termination, proportional to the amounts
paid by Philips to Hansen under this Agreement (including Termination Fee, if
any) so far by the time of termination.

 

13.5 Philips may terminate this Agreement for convenience at any time by means
of a 60 day prior written notice to Hansen. Only in the case of such termination
by Phillips, or a termination by Hansen for Philips’ breach, Phillips will pay a
termination fee to compensate Hansen for the damage caused by such termination
as follows:

 

   If termination referenced in this section 13.5 occurs before completion of
first milestone (M1), Phillips will pay Hansen an additional amount equal to the
greater of [****] or a fraction of the payment for M1 reflecting the portion of
the time between the Effective Date and the Target Date for M1 that has elapsed.
If termination occurs after completion of M1 but before completion of second
milestone (M2), Phillips will pay Hansen an additional amount equal to the
greater of [****] or a fraction of the payment for M2 reflecting the portion of
the time

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 14 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

 

between the completion of M1 and the Target Date for M2 that has elapsed. If
termination occurs after completion of M2 but before completion of third
milestone (M3), Phillips will pay Hansen an additional amount equal to the
greater of [****] or a fraction of the payment for M3 reflecting the portion of
the time between the completion of M2 and the Target Date for M3 that has
elapsed.

 

   For the avoidance of doubt, the parties acknowledge and agree that the
payment to be paid by Philips under this section 13.5 (“Termination Fee”) will
be considered as a payment by Philips that should be included in the basis for
calculation of the maximum of Sales Fees to be paid by Hansen (described in
section 2 herein), regardless of the reason for or background of termination.

 

14. Notices

 

14.1 Any notice required under this Agreement to be sent by either Party shall
be given in writing by means of a letter, facsimile or electronic mail directed:

 

   In respect of Philips:

 

   A. for notices of a general/legal nature, to:

 

   PHILIPS MEDICAL SYSTEMS NEDERLAND B.V.

   [****]

   Fax number: [****]

 

  cc: Legal Department PMSN BV

     [****]

     Fax:      [****]

 

   B. for notices in relation to intellectual property matters, to:

 

   Philips Intellectual Property & Standards

   [****]

   Fax no.: [****]

 

   In respect of Hansen:

 

   A. for notices of a general nature, to:

 

   Frederic Moll, MD - CEO

   Hansen Medical, Inc.

   800 East Middlefield Road

   Mountain View, CA 94043

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 15 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

   B. For matters of a general nature:

 

   [****]

   Hansen Medical, Inc.

   800 East Middlefield Road

   Mountain View, CA 94043

 

   C. For IP/legal matters:

 

   [****]

   Chief Patent Counsel

   Hansen Medical, Inc.

   800 East Middlefield Road

   Mountain View, CA 94043

or such other address as may have been previously specified in writing by either
Party to the other.

 

15. No Assignment

 

15.1 This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns. This Agreement shall not be
assignable by either Party, in whole or in part to any third party, except that
either party may assign or transfer this Agreement, without consent, to (A) an
Associated Company of that Party or (B) (subject to the right to terminate set
forth in Section 13.3) a successor to substantially all such Party’s assets,
business or equity relevant to the subject matter of this Agreement. .

 

16. Independent Contractors

 

16.1 The Parties are and intend to remain independent contractors. Nothing in
this Agreement shall be construed as an agency, joint venture or partnership
between the Parties.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 16 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

17. Non-Solicitation

 

17.1 Unless agreed upon between the Parties through a decision of the Steering
Committee, neither Party shall, during the Term and for a period of [****]
thereafter, actively solicit to employ or hire any individual who is employed or
retained as an independent contractor by the other Party and who is or has been
involved in the Project.

 

18. No License

 

18.1 The Parties acknowledge and agree that except as expressly provided in
Clauses 5 and 6, nothing contained in this Agreement shall be construed as:
(i) granting, by implication, estoppel or otherwise, a license under any
Intellectual Property Right or (ii) imposing any obligation to file any
application for any Intellectual Property Right, to obtain any Intellectual
Property Right or to maintain any Intellectual Property Right in force.

 

19. Severability

 

19.1 If any of the provisions of this Agreement is determined to be invalid or
unenforceable by any court of competent jurisdiction, such finding shall not
invalidate the remainder of this Agreement which shall remain in full force and
effect as if the provision(s) determined to be invalid or unenforceable had not
been a part of this Agreement. In the event of such finding of invalidity or
unenforceability, the Parties will endeavor to substitute forthwith the invalid,
or unenforceable provision(s) by such effective provision(s) as will most
closely correspond with the original intention of the provision(s) so voided.

 

20. Entire Agreement

 

20.1 This Agreement sets forth the entire understanding and agreement between
the Parties as to the scope of this Agreement and supersedes, cancels and merges
all prior agreements, negotiations, commitments, communications and discussions
between the Parties relating to the scope matter hereof as stipulated in clause
2 above, without prejudice to the existing agreements as specified in the
Whereas.

 

20.2 No variation of this Agreement shall be binding upon either Party unless
made in writing and signed by an authorized representative of each of the
Parties hereto.

 

20.3 It is acknowledged and agreed that the performance by the Parties of their
obligations pursuant to this Agreement shall by no means result in any
obligation on the part of either Party to enter into any further agreement
containing obligations for either Party beyond the obligations contained herein
or to realize any transaction with the other Party with respect to the subject
matter hereof or otherwise, including without limitation, any agreement or
transaction concerning the supply of Products or services by either Party to the
other.

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 17 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

21. Dispute Resolution

 

21.1 Any dispute between the Parties arising out of or related to this Agreement
shall be elevated to the Executive Sponsors with the aim to resolve such dispute
within 45 days of written notice by either Party requesting such resolution,
provided that nothing shall prevent either Party from reverting to a competent
court to obtain injunctive relief if in such Party’s opinion, such injunctive
relief is necessary to prevent irreparable, material harm.

 

22. No Waiver

 

22.1 Neither the failure nor the delay of either Party to enforce any provision
of this Agreement shall constitute a waiver of such provision or of the right of
each Party to enforce each and every provision of this Agreement.

 

23. Applicable Law and Jurisdiction

 

23.1 This Agreement shall be governed by and construed in accordance with the
laws of New York, without regard to its conflicts of law rules. Any dispute
between the Parties arising out of or in connection with this Agreement
(including any question regarding its existence, validity or termination) that
cannot be solved in accordance with the provisions of Clause 21 shall be
submitted to the competent courts of The Southern District of New York, without
prejudice to the right of either Party to seek injunctive relief an any place
where an infringement of its rights occurs or threatens to occur.

 

Page 18 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

AS WITNESS, the Parties have, by their duly authorized representatives, executed
this Agreement on the date first written above.

 

PHILIPS MEDICAL SYSTEMS NEDERLAND B.V.     HANSEN MEDICAL INC.

 

   

 

(signature)       (signature) Name:       Name:   Title :       Title :   Date:
      Date:  

 

Page 19 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

ANNEX 1

to

JOINT DEVELOPMENT AGREEMENT

Project Description

 

1. Defined Terms

 

  •  

Capitalized terms used in this Annex 1 and not defined herein have the meanings
ascribed thereto in the Agreement to which this Annex 1 is attached. For the
avoidance of doubt, deliverables are tasks to be performed, not the work product
resulting from such performance.

 

  •  

Scope

 

  •  

This Project Description covers the collaboration between the Parties with
respect to the joint development of a Vascular Robotic Platform. The technical
details will be worked out in separate documents, part of the Project
Deliverables. All references to payments in this Annex 1 mean amounts to be paid
by Philips to Hansen by the date indicated in the applicable row in the table
below (or if there is no date in such row, the date in the gray row above it).
Philips agrees to so pay all such amounts to Hansen and, in addition to any
other remedies, Hansen will not be obligated to continue with any work under the
Agreement when any such amount is unpaid.

 

  1.1 [intentionally omitted]

 

  1.2 Project structure

The Project is governed by two formal committees: the Steering Committee (SC)
and the Working Group (WG).

 

  1.3 Members of Steering Committee

For Philips:

[****]

For Hansen:

[****]

 

  1.4 Members of Working Group

For Philips:

[****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 20 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

For Hansen:

[****]

[****]

[****]

[****]

 

2. Project contents

The table below describes the project timing, in milestones. For each milestone,
one or more deliverables are named. When needed, more detailed descriptions of
the deliverables are included in the next table. Each deliverable is the
responsibility of Philips or Hansen, or both, as indicated. Successful passing
of a Milestone needs to be confirmed by the Steering Committee.

 

* :See table 2 for more detailed description

   TABLE 1

 

Mile-stone

    

Description

    

Date

M0      Joint Development Agreement executed      November 2009       

Deliverable

     Responsibility     

Description

            M0-D1      Both      [****]           M0-D2      Philips      [****]
     [****] M1      [****]      [****]       

Deliverable

     Responsibility     

Description

            M1-D1 *      Both      [****]      [****]      M1-D2 *      Hansen
     [****]      [****]      M1-D3 *      Hansen      [****]           M1-D4
     Hansen,


Philips

     [****]           M1-D5      Hansen,


Philips

     [****]           M1-D6 *      Hansen      [****]           M1-D7      Both
     [****]           M1-D8      Philips      [****]     

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 21 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

* :See table 2 for more detailed description

   TABLE 1 (continued)

 

Mile-stone

    

[****]

    

Date

M2      [****]      [****]        Deliverable      Responsibility     

Description

            M2-D1      Hansen      [****]           M2-D2      Hansen,


Philips

     [****]           M2-D3      Hansen      [****]           M2-D4 *     
Hansen      [****]           M2-D5      Both      [****]           M2-D6     
Philips      [****]      M3      [****]      [****]        Deliverable     
Responsibility     

Description

            M3-D1      Hansen      [****]           M3-D2      Hansen     
[****]           M3-D3      Hansen      [****]           M3-Dy      Philips     
[****]     

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 22 of 23



--------------------------------------------------------------------------------

CONFIDENTIAL   FINAL VERSION DATED 2009-11-06 MD

 

TABLE 2.

 

Deliverable

  

Detailed description

M1-D1

   [****]

M1-D2

   [****]

M1-D3

   [****]

M1-D6

   [****]

M2-D4

   [****]

Date:

Approved for Hansen: [****]

Approved for Philips: [****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Page 23 of 23